291 F.2d 927
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.PLUMBERS AND STEAMFITTERS UNION LOCAL 100, etc., et al., Respondents.
No. 18720.
United States Court of Appeals Fifth Circuit.
June 28, 1961.

Elliott Moore, Atty., Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Stuart Rothman, Gen. Counsel, Rosanna A. Blake, Atty., N.L.R.B., Washington, D.C., for petitioner.
George Schatzki, L.N.D. Wells, Jr., Dallas, Texas, Mullinax, Wells, Morris & Mauzy, Dallas, Tex., of counsel, for respondents.
Before TUTTLE, Chief Judge, and CAMERON and JONES, Circuit Judges.
PER CURIAM.


1
The National Labor Relations Board found that the respondents violated Sections 8(b)(2) and (1)(A) of the National Labor Relations Act, 29 U.S.C.A. 151 et seq., by causing Beard Plumbing Company to refuse employment to O. T. Breland because he was not a member of the respondent union.  The Board ordered the respondents to cease and desist from the unfair labor practice, to make Breland whole for any loss of pay, and to post appropriate notices.  The Board seeks enforcement of its order.  The principal question is whether there is substantial evidence on the record as a whole to sustain the Board's finding of violations.  The evidence is more than ample although not without conflicts.  The other questions raised by the respondents have been considered.  We find them to be without merit.  The Board's order will be


2
Enforced.